Citation Nr: 9917430	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-28 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to restoration of nonservice-connected death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 determination by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO&IC) of the Department of Veterans Affairs (VA).  

In May 1999 the appellant testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

At her personal hearing the appellant presented 
correspondence from the Department of Health and Human 
Services, Social Security Administration (SSA), which 
indicated payments had begun in July 1996.  However, the 
correspondence also stated additional benefits may be payable 
for the period from October 1992 to May 1996.  

The Board notes the July 1997 RO&IC determination terminated 
the appellant's nonservice-connected death pension benefits 
effective from December 1, 1995.  The record is unclear as to 
when the appellant actually began receiving SSA benefits and 
whether she received payment for the period from October 1992 
to May 1996.

In addition, the appellant testified, in essence, that she 
had incurred unreimbursed medical expenses which may be used 
to reduce the amount of her countable annual income for VA 
pension purposes.  The Board notes, however, the appellant 
has not submitted any documents in support of this claim.  
Therefore, the Board finds additional development is required 
for an adequate determination of the issue on appeal.






Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO&IC for the 
following:

1.  The appellant should be allowed an 
opportunity to submit additional evidence 
pertinent to the issue on appeal, 
including evidence pertaining to any 
unreimbursed medical expenses.  

2.  The RO&IC should contact SSA to 
determine when the appellant began 
receiving benefits and whether she 
received any payment for the period from 
October 1992 to May 1996.

3.  The RO&IC should then review the 
claims file to ensure that the above 
requested development has been completed 
in full.  If not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After the actions requested above 
have been completed to the extent 
possible, as well as any other action 
deemed necessary, the RO&IC should review 
the record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO&IC should issue a supplemental statement 
of the case.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


